Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	 The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3. 	Claims 1-4 are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1-9 of Patent 10,873,866.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claim 1-4 of the standing Application are include in claim 1-9 of Patent 10,873,866. The difference between claims 1-4 of the standing Application and Patent 10,873,866 is that claims 1-4 of the standing Application are broader in scope.
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the invention to have been motivated to produce claims 1-4 of the standing Application from claims 1-9 of Patent 10,873,866 for the purpose of producing broader claim.

Allowable Subject Matter
4.	Claims 1-4 contain allowable subject matter.
5.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art fail to teach the particular limitation in combination with all the limitations of the claim w/r to claim 1, perform a non-contention-based RA procedure using the resource information of the RA procedure for the BFR in the first cell of the base station before a timer corresponding to the timer information expires.
Claims 2-4 depend on claim 1, therefore, claims 1-4 include allowable subject matter as well.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
April 19, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467